EXHIBIT 10.74

 

May 18, 2016

 

JMS Law Group, PLLC 

988C Old Country Road, #233 

Plainview, NY 11803 

Attn: Mr. Jeffrey M. Stein, Esq. 

 

Re: Letter of Waiver Request

 

Dear: Mr. Stein, Esq.,

 

This letter shall confirm the mutual understandings of a settlement agreement
for a payment in full and discharge of all claims pertaining to the outstanding
invoices owed by Elite Data Services Inc. (the "Company") to JMS Law Group PLLC
("You") in the total amount of Twenty Thousand Dollars (USD $20,000.00) (the
"Indebtedness"), for services rendered to the Company through April 30, 2016,
upon the terms and conditions as set forth below.

 

Pursuant to our discussions, You have agreed to accept a total of Twenty-Seven
Thousand Five Hundred Dollars (USD $27,500,00) from the Company as payment in
full of the Indebtedness, and a payment in advance for additional services to be
rendered to the Company by You until July 31, 2016 (the "Settlement").

 

As payment for the Settlement, You have also agreed to accept payment in the
form of a Convertible Redeemable Promissory Note (the "Note"), attached hereto
as Exhibit A, under the terms and conditions set forth therein.

 

Upon receipt by You of the issued Note by the Company for the Settlement, You
hereby fully release and discharge the Company of and from any and all past,
present or future claims, demands or obligations related to the Indebtedness,
except for the rights and remedies afforded to You under the terms and
conditions of the Note.

 

If the foregoing fully sets forth our mutual understandings described
hereinabove, please countersign this letter and return a signed copy to us.

 

 

Yours truly,

 

    By:

/s/ Charles Rimlinger

 

 

 

Charles Rimlinger, CEO

 



 

Acknowledged and Accepted by:

 

 

 

 

JMS Law Group, PLLC

 By:

/s/ Jeffrey M. Stein, Esq.

Jeffrey M. Stein, Esq.

Principal

 May 18, 2016

  



 1

 



 

EXHIBIT A

 

Convertible Redeemable Promissory Note

(JMS Law Group PLLC )

 

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT").

 

US $27,500.00

 

ELITE DATA SERVICES, INC.

CONVERTIBLE REDEEMABLE NOTE

 

FOR VALUE RECEIVED, ELITE DATA SERVICES, INC. (the "Company") promises to pay to
the order of JMS LAW GROUP PLLC and its authorized successors and permitted
assigns ("Holder"), the aggregate principal face amount of TWENTY-SEVEN THOUSAND
FIVE HUNDRED DOLLARS (U.S. $27,500.00), at ten percent (10%) interest per annum
commencing on January 1, 2016 (the "Effective Date"), due and payable to Holder
by Company on the sixth month anniversary date following the date of execution
of this Note (each a "Maturity Date"), as payment in full of any and all
outstanding invoices owed by Company to Holder for services rendered by Holder
as of May 18, 2016, which shall include services to be rendered by Holder to the
Company until July 31, 2016. The Company will pay interest payment and the
outstanding principal due upon this Note on the Maturity Date. The forwarding of
such check or wire transfer shall constitute a payment of outstanding principal
hereunder and shall satisfy and discharge the liability for principal on this
Note to the extent of the sum represented by such check or wire transfer.
Interest shall be payable in Common Stock (as defined below) pursuant to
paragraph 3(f) herein.

 

This Note is subject to the following additional provisions:

 

1. The Company shall be entitled to withhold from all payments any amounts
required to be withheld under applicable laws.

 

2. This Note may be transferred or exchanged only in compliance with the
Securities Act of 1933, as amended ("Act"), and applicable state securities
laws. Holder shall provide the Company with 3-day written notice of the Note's
transfer and shall presume that any attempted transfer to a party is deemed
qualified by the Holder. Any attempted transfer to a non-qualifying party shall
be treated by the Company as void. Prior to due presentment for transfer of this
Note, the Company and any agent of the Company may treat the person in whose
name this Note is duly registered on the Company's records as the owner hereof
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected or bound by notice to the contrary.
Any Holder of this Note electing to exercise the right of conversion set forth
in Section 3(a) hereof, in addition to the requirements set forth in Section
3(b) and 3(c), and any prospective transferee of this Note, also is required to
give the Company written confirmation that this Note is being converted ("Notice
of Conversion") in the form annexed hereto as Exhibit A. The date of receipt
(including receipt by telecopy) of such Notice of Conversion shall be the
Conversion Date.

 



 2

 



 

3. Note Conversions; Interest Payments; Prepayments, Transfers, Etc.

 

(a) The Holder of this Note is entitled, at its option, beginning on the 181th
day after Effective Date, at any time, to convert all or any amount of the
principal face amount of this Note then outstanding into shares of the Company's
common stock (the "Common Stock") at a price ("Conversion Price") for each share
of Common Stock equal to a discount of fifty-eight percent (58%) of the lowest
trading price of the Common Stock as reported on the OTCQB marketplace which the
Company's shares are traded or any market upon which the Common Stock may be
traded in the future ("Exchange"), for the ten (10) prior trading days including
the day upon which a Notice of Conversion is received by the Company and its
transfer agent (provided such Notice of Conversion is delivered by electronic
method of communication to the Company or its transfer agent after 4 P.M.
Eastern Standard or Daylight Savings Time if the Holder wishes to include the
same day closing price) beginning on the 181th day after Effective Date.

 

(b) If the shares have not been delivered within three (3) business days, the
Notice of Conversion may be rescinded. Such conversion shall be effectuated by
the transfer agent of the Company delivering the shares of Common Stock to the
Holder within three (3) business days of receipt by the Company of the Notice of
Conversion. Accrued but unpaid interest shall be subject to conversion. No
fractional shares or scrip representing fractions of shares will be issued on
conversion, but the number of shares issuable shall be rounded to the nearest
whole share. To the extent the Conversion Price of the Company's Common Stock
closes below the par value per share, the Company will take all steps necessary
to solicit the consent of the stockholders to reduce the par value to the lowest
value possible under law. The Company agrees to honor all conversions submitted
pending this decrease.

 

(c) At any time or times on or after the Maturity Date, the Holder shall be
entitled to convert all of the outstanding and unpaid principal amount of this
Note into fully paid and non-assessable shares of Common Stock in accordance
with the stated Conversion Price. The Holder shall not be entitled to convert on
a Conversion Date that amount of the Note in connection with that number of
shares of Common Stock which would be in excess of the sum of (i) the number of
shares of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Company on such Conversion Date. For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the following, the Holder shall not be limited to aggregate conversions of 4.99%
("Conversion Limitation 1"). The Holder shall have the authority to determine
whether the restriction contained in this Section 3(c) will limit any conversion
hereunder. The Holder may waive the conversion limitation described in this
Section 3(c), in whole or in part, upon and effective after 61-days prior
written notice to the Company to increase such percentage to up to 9.99%
("Conversion Limitation 2").

 

(d) The Company shall not issue any fraction of a share of Common Stock upon any
conversion; if such issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share except in the event that rounding up
would violate the conversion limitation set forth in section 3(c) above.

 



 3

 



 

(e) If the Company, at any time after the Issuance Date, shall issue any
securities convertible into or exchangeable for, directly or indirectly, Common
Stock ("Convertible Securities"), other than the Note, or any rights or warrants
or options to purchase any such Common Stock or Convertible Securities, shall be
issued or sold (collectively, the "Common Stock Equivalents") and the aggregate
of the price per share for which Additional Shares of Common Stock may be
issuable thereafter pursuant to such Common Stock Equivalent, plus the
consideration received by the Company for issuance of such Common Stock
Equivalent divided by the number of shares of Common Stock issuable pursuant to
such Common Stock Equivalent (the "Aggregate Per Common Share Price") shall be
less than the applicable Conversion Price then in effect, or if, after any such
issuance of Common Stock Equivalents, the price per share for which Additional
Shares of Common Stock may be issuable thereafter is amended or adjusted, and
such price as so amended shall make the Aggregate Per Share Common Price be less
than the applicable Conversion Price in effect at the time of such amendment or
adjustment, then the applicable Conversion Price upon each such issuance or
amendment shall be reduced to the lower of: (i) the Conversion Price; or (ii) a
twenty-five percent (25%) discount to the lowest Aggregate Per Common Share
Price (whether or not such Common Stock Equivalents are actually then
exercisable, convertible or exchangeable in whole or in part) as of the earlier
of (A) the date on which the Company shall enter into a firm contract for the
issuance of such Common Stock Equivalent, or (B) the date of actual issuance of
such Common Stock Equivalent. No adjustment of the applicable Conversion Price
shall be made under this Section 6 upon the issuance of any Convertible Security
which is outstanding on the day immediately preceding the Issuance Date. No
adjustment shall be made to the Conversion Price upon the issuance of Common
Stock pursuant to the exercise, conversion or exchange of any Convertible
Security or Common Stock Equivalent where an adjustment to the Conversion Price
was made as a result of the issuance or purchase of any Convertible Security or
Common Stock Equivalent.

 

(f) Interest on any unpaid principal balance of this Note shall be paid at the
rate of ten percent (10%) per annum with the first payment being made on the
sixth-month anniversary of this Note. Interest shall be paid by the Company in
Common Stock ("Interest Shares"). Holder may, at any time after six months, send
in a Notice of Conversion to the Company for Interest Shares based on the
formula provided in Section 3(a) above. The dollar amount converted into
Interest Shares shall be all or a portion of the accrued interest calculated on
the unpaid principal balance of this Note to the date of such notice.

 

(g) The Notes may be prepaid, in whole or in part, with the following penalties:
(i) if the note is prepaid within 90 days of the issuance date, then at 120% of
the face amount plus any accrued interest; (ii) if the note is prepaid within 91
days after the issuance date but less than 150 days after the issuance date,
then at 130% of the face amount plus any accrued interest; (iii) if the note is
prepaid within 150 days after the issuance date but less than 180 days after the
issuance date, then at 140% of the face amount plus any accrued interest. This
Note may not be prepaid after the 180th day without written permission from
Holder. Such redemption must be closed and funded within three (3) days of
giving notice of redemption of the right to redeem shall be null and void.

 

(h) Upon (i) a transfer of all or substantially all of the assets of the Company
to any person in a single transaction or series of related transactions, (ii) a
reclassification, capital reorganization or other change or exchange of
outstanding shares of the Common Stock, other than a forward or reverse stock
split or stock dividend, or (iii) any consolidation or merger of the Company
with or into another person or entity in which the Company is not the surviving
entity (other than a merger which is effected solely to change the jurisdiction
of incorporation of the Company and results in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of Common
Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale Event"),
then, in each case, the Company shall, upon request of the Holder, redeem this
Note in cash for 150% of the principal amount, plus accrued but unpaid interest
through the date of redemption, or at the election of the Holder, such Holder
may convert the unpaid principal amount of this Note (together with the amount
of accrued but unpaid interest) into shares of Common Stock immediately prior to
such Sale Event at the Conversion Price.

 



 4

 



 

(i) In case of any Sale Event (not to include a sale of all or substantially all
of the Company's assets) in connection with which this Note is not redeemed or
converted, the Company shall cause effective provision to be made so that the
Holder of this Note shall have the right thereafter, by converting this Note, to
purchase or convert this Note into the kind and number of shares of stock or
other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

 

4. The Holder agrees that so long as this Note from the Holder and the Company
remains outstanding, the Holder will not enter into or effect "short sales" of
the Common Stock or hedging transaction which establishes a net short position
with respect to the Common Stock of the Company. The Company acknowledges and
agrees that upon delivery of a conversion notice by the Holder, the Holder
immediately owns the shares of Common Stock described in the conversion notice
and any sale of those shares issuable under such conversion notice would not be
considered short sales. 

 

5. No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6. The Company hereby expressly waives demand and presentment for payment,
notice of non-payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.

 

7. The Company agrees to pay all costs and expenses, including reasonable
attorneys' fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Note.

 

8. If one or more of the following described "Events of Default" shall occur:

 

(a) The Company shall default in the payment of principal or interest on this
Note to the Holder by the Company as of the Maturity Date; or

 

(b) Any of the representations or warranties made by the Company herein or in
any certificate or financial or other written statements heretofore or hereafter
furnished by or on behalf of the Company in connection with the execution and
delivery of this Note under which this note was issued shall be false or
misleading in any respect; or

 

(c) The Company shall fail to perform or observe, in any respect, any covenant,
term, provision, condition, agreement or obligation of the Company under this
Note or any other note issued to the Holder; or

 

(d) The Company shall (1) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; (2) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; (3) file a petition for bankruptcy relief,
consent to the filing of such petition or have filed against it an involuntary
petition for bankruptcy relief, all under federal or state laws as applicable;
or

 



 5

 



 

(e) A trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or

 

(f) Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

 

(g) One or more money judgments, writs or warrants of attachment, or similar
process, in excess of fifty thousand dollars ($50,000) in the aggregate, shall
be entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of thirty
(30) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder with the exception of the current litigation that is
already disclosed as reported on the Company's public filings; or

 

(h) The Company shall have its Common Stock delisted from a market (including
the OTCQB marketplace) or, if the Common Stock trades on an exchange, then
trading in the Common Stock shall be suspended for more than ten (10)
consecutive days;

 

(i) The Company shall not deliver to the Holder the Common Stock pursuant to
paragraph 4 herein without restrictive legend within three (3) business days of
its receipt of a Notice of Conversion (provided that a reasonable attorney
opinion has been provided by Holder to the Company in which it deems it can
reasonably rely); or

 

(j) The Company shall not be "current" in its filings with the Securities and
Exchange Commission, and such shall not be cured within ten (10) business days;
or

 

(k) The Company shall lose the "bid" price for its stock and a market (including
the OTCBB marketplace or other exchange)

 

Then, or at any time thereafter, unless cured within five (5) business days, and
in each and every such case, unless such Event of Default shall have been waived
in writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default) at the option of the Holder and in the Holder's sole
discretion, the Holder may consider this Note immediately due and payable,
without presentment, demand, protest or (further) notice of any kind (other than
notice of acceleration), all of which are hereby expressly waived, anything
herein or in any note or other instruments contained to the contrary
notwithstanding, and the Holder may immediately, and without expiration of any
period of grace, enforce any and all of the Holder's rights and remedies
provided herein or any other rights or remedies afforded by law. Upon an Event
of Default, interest shall accrue at a default interest rate of 24% per annum
or, if such rate is usurious or not permitted by current law, then at the
highest rate of interest permitted by law. In the event of a breach of Section
8(i) the penalty shall be $50 per day the shares are not issued beginning on
the 5th day after the conversion notice was delivered to the Company. This
penalty shall increase to $100 per day beginning on the 10th day. The penalty
for a breach of Section 8(k) shall be an increase of the outstanding principal
amounts by 20%. In case of a breach of Section 8(h), the outstanding principal
due under this Note shall increase by 50%. Further, if a breach of Section 8(m)
occurs or is continuing after the 6-month anniversary of the Note, then the
Holder shall be entitled to use the lowest closing bid price during the
delinquency period (after cure period) as a base price for the conversion. For
example, if the lowest closing bid price during the delinquency period is $0.01
per share and the conversion discount is 50% the Holder may elect to convert
future conversions at $0.001 per share. If this Note is not paid at maturity,
the outstanding principal due under this Note shall increase by ten percent
(10%).

 



 6

 



 

9. At the Holder's election, if the Company fails for any reason to deliver to
the Holder the conversion shares by the by the 3rd business day following the
delivery of a Notice of Conversion to the Company and if the Holder incurs a
Failure to Deliver Loss, then at any time the Holder may provide the Company
written notice and documentary evidence indicating the amounts payable to the
Holder in respect of the Failure to Deliver Loss and the Company must make the
Holder whole as follows: Failure to Deliver Loss = [(High trade price at any
time on or after the day of exercise) x (Number of conversion shares)]. Such
failure to deliver will be repayable in the Company's Common Stock.

 

10. In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

11. Neither this Note nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the Company and the
Holder.

 

12. The Company represents that it is not a "shell" issuer and has never been a
"shell" issuer or that if it previously has been a "shell" issuer that at least
12 months have passed since the Company has reported Form 10 type information
indicating it is no longer a "shell issuer.

 

13. The Holder agrees that so long as this Note from the Holder and the Company
remains outstanding, the Holder will not enter into or effect "short sales" of
the Common Stock or hedging transaction which establishes a net short position
with respect to the Common Stock of the Company. The Company acknowledges and
agrees that upon delivery of a conversion notice by the Holder, the Holder
immediately owns the shares of Common Stock described in the conversion notice
and any sale of those shares issuable under such conversion notice would not be
considered short sales.

 

14. The Company will give the Holder direct notice of any corporate actions,
including but not limited to name changes, stock splits, recapitalizations etc.
This notice shall be given to the Holder as soon as possible under law.

 

15. Any dispute or claim arising to or in any way related to this Note or the
rights and obligations of each of the parties hereto may be settled by binding
arbitration pursuant. All arbitration shall be conducted in accordance with the
rules and regulations of the American Arbitration Association ("AAA"). AAA shall
designate an arbitrator from an approved list of arbitrators following both
parties' review and deletion of those arbitrators on the approved list having a
conflict of interest with either party. The Company agrees that a final
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner.The Company hereto knowingly and voluntarily waives any and all
rights it may have to a trial by jury with respect to any litigation based on,
or arising out of, under, or in connection with, this note.

 

16. This Note shall be governed by and construed in accordance with the laws of
Florida applicable to contracts made and wholly to be performed within the State
of Florida and shall be binding upon the successors and assigns of each party
hereto. The Holder and the Company hereby mutually waive trial by jury and
consent to exclusive jurisdiction and venue in the courts of the State of
Florida. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 



 7

 



 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized on the date referenced below.

 

 

ELITE DATA SERVICES, INC.

 

    

Date: May 18, 2016

By:

/s/ Charles Rimlinger

 

 

 

Charles Rimlinger

 

 

 

Chief Executive Officer

 



 

 8

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $___________ of the above
Note into _________ Shares of Common Stock of Elite Data Services, Inc.
("Shares") according to the conditions set forth in such Note, as of the date
written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion: ____________________________________________________________

 

Applicable Conversion Price:
_____________________________________________________

 

Signature:____________________________________________________________________

[Print Name of Holder and Title of Signer]

 

Address:_____________________________________________________________________

 

                _____________________________________________________________________

 

SSN or EIN:___________________________________________________________________

 

Shares are to be registered in the following name:
______________________________________

 

Name:_______________________________________________________________________

 

Address:  ____________________________________________________________________

 

Tel: ____________________________________

 

Fax: ____________________________________

 

SSN or EIN: ______________________________

 

Shares are to be sent or delivered to the following account:

 

Account Name:  _______________________________________________________________

 

Address:  ____________________________________________________________________

 

 

9

--------------------------------------------------------------------------------